DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a width of which” are not clear, what it refers to.
 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 9, 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Enning et al. (9,925,890).
 	Enning et al. in figures 1-9, disclose a vehicle lower structure including a drive source having a drive motor (not number, see figure 6), a floor panel (not number, see figures 4-5) forming a floor surface of a cabin and a propeller shaft (17) extending in a vehicle longitudinal direction at a position under the floor panel to transmit power from the drive source to a drive wheel. The vehicle lower structure comprises a first battery unit (3, an energy storage cell) and a second battery unit (3, an energy storage cell) that are arranged under the floor panel (see figure 5) and separately from each other on both sides in a vehicle width direction of the propeller shaft (see figure 6) and store electricity to be supplied to the drive motor. Enning et al. also disclose right and left floor frames (19a) that are disposed on a lower surface side of the floor panel, are disposed separately from each other in the vehicle width direction (see figure 3), and extend in the vehicle longitudinal direction, wherein each of the right and left floor frames has a front inclined section and a width increased section (see figures 3-4). The front inclined section being inclined to an outer side in the vehicle width direction from a vehicle front side toward a vehicle rear side, and the width increased section extending linearly and rearward from the front inclined section. Enning et al. also disclose a width, which is increased to the outer side in the vehicle width direction (see figure 3). The first battery unit and the second battery unit are arranged between the width increased sections of the right and left floor frames (see figure 6), and at least one battery-related electrical component (12), at a width, which in the vehicle width direction is less than a width of each of the first battery unit and the second battery unit, is arranged between the front inclined sections of the right and left floor frames (see figure 6).  
	Regarding claim 4, Enning et al. in figure 6, disclose the drive source including the drive motor and an engine, a transmission, which is coupled to the engine, is coupled to a side of the propeller shaft associated with the vehicle front side, and the battery-related electrical component is arranged between the transmission and one of the right and left floor frames.  
 	Regarding claim 5, Enning et al. in figure 6, disclose an exhaust system component (18) of the engine, wherein at a position between the front inclined sections of the right and left floor frames, the exhaust system component is arranged between the transmission and the other of the right and left floor frames.  
	Regarding claim 7, Enning et al. in figure 6, disclose the drive source including the drive motor and an engine, a transmission, which is coupled to the engine, which is coupled to a side of the propeller shaft associated with the vehicle front side, and the battery-related electrical component is arranged between the transmission and one of the right and left floor frames.  
	Regarding claim 9, Enning et al. in figure 6, disclose the drive source including the drive motor and an engine, a transmission, which is coupled to the engine, is coupled to a side of the propeller shaft associated with the vehicle front side, and the battery-related electrical component is arranged between the transmission and one of the right and left floor frames.  
	Regarding claim 13, Enning et al. in figure 6, disclose an exhaust system component (18) of the engine, wherein at a position between the front inclined sections of the right and left floor frames. The exhaust system component is arranged between the transmission and the other of the right and left floor frames.  
	Regarding claim 15, Enning et al. in figure 6, disclose an exhaust system component (18) of the engine, wherein at a position between the front inclined sections of the right and left floor frames. The exhaust system component is arranged between the transmission and the other of the right and left floor frames.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Enning et al. as applied to claim 1 above, and further in view of Fujiwara et al. (9,914,346).
 	Enning et al. disclose the battery-related electrical component, but fail to including a DC/DC converter and an inverter.
 	Fujiwara et al. in figures 1-6, disclose a power equipment for a vehicle comprising a battery (50), a power equipment unit (20) including an inverter and a DC/DC converter. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Enning et al. by further comprising the power equipment unit including an inverter and a DC/DC converter disclosed by Fujiwara et al. in order to supply the current to the power unit of the vehicle.
Claim(s) 6, 10-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Enning et al. as applied to claim 1 above, and further in view of Ohkuma et al. (2020/0079205).
 	Enning et al. disclose the right and left floor frame having a rear inclined section that is inclined to an inner side in the vehicle width direction from the width increased section toward the vehicle rear side, but fail to show a fuel tank.
 	Ohkuma et al. in figures 1-3, disclose a vehicle having a fuel tank (22), which is arranged between a rear inclined section of right and left floor frames (see figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Enning et al. by further comprising the fuel tank disclosed by Ohkuma et al. in order to arrange with high space efficiency by utilizing an empty space of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618